Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blocks, communication block, and current table in the system must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 3-5 and 7 the claims recite different operations the controller is configured to perform. It is unclear if Applicant intends the function of claims 3-5 and 7 to be added the “ored” list of possible operations in claim 2 or if the claimed operations are required in addition to at least one of the operations of claim 2.
	With respect to claim 9-11 the claims recite a “consumed current table” however is not clear the makeup of the table or what data the table comprises. It is therefore unclear the meets and bounds of the claim limitations. Applicant should remove the claim language “consumed current table”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20120081088) in view of Margalit (20080029153)
With respect to claims 1 and 17 Park teaches a microelectronic device, comprising: a photovoltaic module (10) configured to convert a light energy (energy incident on module 10) into an electric energy (output from 10); a converter (20) configured to convert a voltage output from the photovoltaic module into a predetermined voltage (voltage level output of 20); a capacitor (37) configured to store an electric energy transferred from the photovoltaic module; and a controller (30) configured to predict (see paragraph 0010 0124) an available current of a next time slot (time slot of future) based on the electric energy stored in the capacitor (37), and determine a consumed current (35 see paragraph 0077) of a load (200) system of the next time slot based on (see predicted load level paragraph 0139) the predicted available current. Park does not teach the capacitor configured to store an electric energy transferred from the converter. Margalit teaches the known use of a capacitor (220) configured to store an electric energy transferred from the converter (217). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Park to try a capacitor to store an electric energy transferred from the converter for the predictable result of increased operational time.
With respect to claim 2 and 18 Park teaches determine a change in an amount of output current (see lLoadd(t) component of expression 1 paragraph 0082) of the converter from the previous time slot to the current time slot.  
With respect to claim 19 and 15 Park teaches measuring an open circuit voltage (paragraph 0006, 0092) of the photovoltaic module (see solar module); determining a maximum value (see maximum power point paragraph 0006) of an electric energy generated in the photovoltaic module from the open circuit voltage; and determining the output current (Iload see expression 1) of the converter based on the maximum value of the electric energy.  

With respect to claim 7 and 21 Park teaches the controller is configured to predict (see based on indecent energy paragraph 00139) the available current (incident energy generates the available current) of the next time slot based on an available current of a current time slot.

Claims 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20120081088) in view of Margalit (20080029153) in further view of Tiefnig (US 20170133938)
With respect to claim 8 Park teaches the controller however does not teach the blocks of the load system based on a hardware resource. Tiefnig the use of a controller is configured to determine operation modes of blocks in the load system based a hardware resource (sufficient power available paragraph 0047), such that a consumed current of the load system matches the available current.  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Park to include the use of such a determination for the benefit of insuring the suppling of the power is sufficient to supply the load.
With respect to claim 9 Park teaches controller however does not teach the blocks of the load system based on a hardware resource. Tiefnig the use of a controller is configured to determine operation modes of blocks in the load system based a hardware resource (sufficient power available paragraph 0047), such that a consumed current of the load system matches the available current.  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Park to include the use of such a determination for the benefit of insuring the suppling of the power is sufficient to supply the load. Park as modified above does not detail the organization of the data within the controller. Tables are a well-known manner of data organization. It would have been obvious to one 
With respect to claim 12 Park teaches the device however does not teach the device is an implantable medical device. Tiefnig teaches a similar systems wherein the device is known to be an implantable medical device (paragraph 0040). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Park to try an implantable device for the benefit of insuring predictable power levels to a implanted device without a use a of a battery (paragraph 0034 Tiefnig).

Allowable Subject Matter

Claims 6, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6 Park teaches the system however does not teach the further limitation wherein the weights respectively applied to the difference between the amount of electrical charge stored in the capacitor in the current time slot and the target amount of electrical charge, and to the change in the amount of output current of the converter, are determined based on a stability condition of a delayed differential equation for the available current of the next time slot. At least this further limitation is not taught or rendered obvious by the prior art of record. 
With respect to claim 13 Park teaches the system however does not the controller is configured to preferentially allocate a portion of the determined consumed current to blocks in the load system except for a microcontroller unit (MCU) among the blocks in the load system and control an operating 
With respect to claim 14 Park teaches the interval and time slot however does not teach a delay occurring when the determined consumed current of the load system is applied to the load system are determined based on a voltage ripple and a capacitance of the capacitor. Tiefnig teaches a delay (see discontinued paragraph 0047) occurring when the determined consumed current of the load system is applied to the load system are determined based on a capacitance (is voltage too low paragraph 0047) of the capacitor. The prior art however does not teach a delay occurring when the determined consumed current of the load system is applied to the load system are determined based on a voltage ripple and a capacitance of the capacitor. At least this further limitation is not taught or rendered obvious by the prior art of record.
With respect to claim 16 Park teaches the system however does not teach the further limitation wherein a maximum value of an electric energy generated in the photovoltaic module is obtained from an open circuit voltage of the photovoltaic module using a function between the maximum value of the electric energy and an open circuit voltage determined through an exponential curve fitting.  At least this further limitation is not taught or rendered obvious by the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836